980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack BLAKE, Plaintiff-Appellant,v.STATE of Maryland;  Robert A. Harleston;  William DonaldSchaefer, Governor, Defendants-Appellees,and Eric Sohr, Director, Defendant.
No. 92-7049.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 13, 1992Decided:  December 4, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-1608-WN)
Jack Blake, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Dismissed.
Before PHILLIPS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jack Blake appeals from the district court's order dismissing some, but not all, Defendants from his civil rights suit under 42 U.S.C. § 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED